DETAILED ACTION
This office action is in response to the application filed on 05 June 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-8 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on 25 July 2019. It is further noted that Applicant has already filed a certified copy of the JP2019-136954 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 June 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (i.e., Display Apparatus, System, and Method for Managing Content Sharing to Prevent Overlap of Displayed Shared Content). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 are rejected under U.S.C. 103 as being unpatentable over Shepherd et al (US 2015/0149929 A1; Shepherd).
RE Claim 1, Shepherd discloses a display apparatus (Shepherd: [0041], disclosing a plurality of display apparatuses (e.g., mobile devices, PCs, tablets, etc.)) comprising:
an embodiment for displaying information on a display (Shepherd: fig. 6, illustrating the use of a ‘lasso’ tool to move an object from a private portion of a display apparatus to a public portion of the display apparatus, fig. 16, comprising a flow diagram for dynamic whiteboard drawing; [0096], “FIG. 6 shows screenshot 600 illustrating lassoing of a sketch and moving the sketch to the public portion of the workspace according to some embodiments. When ready to promote content 502 to the public realm, the participant simply lassos it using tool 602 from palette 601A or 601B, and drags content 502 into public portion 405”, [0130-0133], “FIG. 16 is a flowchart of a method for dynamic whiteboard drawing space moderation ... method 1600 begins at block 1601, and a user or participant creates a whiteboard session at block 1602 ... At block 1607, method 1600 adds a padded buffer outline around the initial touch point, and at block 1608 method 1600 computes the user's drawing area … at block 1614, method1600 initiates a countdown time. Upon expiration of the timer, block 1615 fades out the outline of the user's reserved area, and releases that whiteboarding area to other users ... In some embodiments, a user may disable the time out feature and may reserve their area in the shared virtual workspace for a longer period of time. An example usage model would be to lock an area continuously in a shared whiteboard that is used by a team over the course of multiple meetings; which is the digital equivalent of the ‘Do Not Erase’ note commonly seen on physical meeting room whiteboards”; please note the following: a first user may display information on a display apparatus by (1) drawing an object in the private portion of her display apparatus, and then dragging it into the public portion of her display apparatus, and/or (2) disabling the time out feature associated with her drawing an object in the public portion of her display apparatus, and dynamically sketching an object in the public portion of her display), and
a second, different embodiment wherein circuitry configured to in response to receipt of a display request to display an object on a display of the display apparatus (Shepherd: fig. 16, illustrating an algorithm for dynamically sketching an object in a public portion of a user’s display apparatus; [0130-0131], disclosing an embodiment where a user initiates a sketch session, therein sending a request to display the sketched object as it is being drawn; please note, since the sketched object is displayed as it is being drawn, Shepherd’s apparatus circuitry implicitly receives the display request to display the object on the display), determine whether the object to be displayed on the display will overlap information already displayed on the display (Shepherd: fig. 16; [0131], “At block 1609, method 1600 determines whether the area overlaps with any existing outlines (from other reserved areas)”), and
when it is determined that the object to be displayed on the display will overlap the information already displayed on the display, correct a display position of the object in the display (Shepherd: fig. 16; [0131], “At block 1609, method 1600 determines whether the area overlaps with any existing outlines (from other reserved areas). If so, block 1610 may redefine the user's drawing area, for example, by shifting the area in the opposite direction as the overlap by a predetermined number of points or pixels”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Shepherd’s first embodiment for displaying information on a display with Shepherd’s second embodiment comprising circuitry designed to respond to a request for displaying an object on a display apparatus by determining whether the object to be displayed will overlap information already display on the display apparatus and when it is determined that overlap occurs, correct a display position of the displayed object in order to help users ‘see’ the displayed information and the displayed object more clearly since they will not overlap each other. 
RE Claim 2, Shepherd teaches the display apparatus of claim 1, and Shepherd implicitly discloses the display request includes object information including position information and size information, the position information representing the display position of the object in the display, and the size information representing a size of the object (Shepherd: fig. 16, providing a flowchart for implementing a display request, and then allowing a user to dynamically draw an object (see especially step 1606 ‘detect initial touch point (x, y coordinates)’ (position information), and step 1608 ‘compute user’s drawing area’ (size of the object)); [0131], “At block 1607, method 1600 adds a padded buffer outline around the initial touch point, and at block 1608 method 1600 computes the user's drawing area”), and
	Additionally, the remaining limitations recited in claim 2 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 3, Shepherd discloses the display apparatus of claim 2, and Shepherd also teaches wherein the circuitry corrects the position of the display area with at least one of a change in the position of the display area and a change in a size of the display area to prevent the object from overlapping the information already displayed on the display (Shepherd: fig. 16, ‘does area overlay with any pre-existing outlines?’ 1609 → ‘yes’ → ‘redefine drawing area (shift opposite direction based on existing overlay)’ 1610 (change in position of the object display area); [0131], “At block 1609, method 1600 determines whether the area overlaps with any existing outlines (from other reserved areas). If so, block 1610 may redefine the user's drawing area, for example, by shifting the area in the opposite direction as the overlap by a predetermined number of points or pixels”).

RE Claim 4, Shepherd teaches the display apparatus of claim 1, and Shepherd further discloses wherein the display request to display the object on the display of the display apparatus is a hypertext transfer protocol request (Shepherd: fig. 2, illustrating ‘HTTPs’ 211 connection between a ‘client platform’ 202 and ‘server platform’ 213 which may be executed by ‘interactive collaboration tool’ 101 (see [0053] for evidence that ‘interactive collaboration tool’ 101 can execute ‘server platform’ 213 via ‘web services’ 212); [0054], “As illustrated, web browser or native application 201 may be configured to communicate with application server or web services 212 ( and vice versa) via link 211 using any suitable protocol such as, for example, Hypertext Transfer Protocol (HTTP) or HTTP Secure (HTTPS). Each module within client platform 202 and application server or web services 212 may be responsible to perform a specific operation or set of operations within the collaborative framework”; please note, since Shepherd expressly teaches ‘modules within client platform 202 and application server or web services 212 may be responsible to perform a specific operation or set of operations within the collaborative framework’, a dynamic whiteboarding event for drawing an object in a public portion of a user’s workspace, to be shared with other users as the object is being drawn, is interpreted as receiving a display request to display an object on a user’s display using an HTTP request protocol).
RE Claim 5, Shepherd discloses a display system (Shepherd: fig. 2, illustrating an exemplary ‘client platform’ 202 and a ‘server platform’ 213 (combination of client platforms (e.g., mobile devices, PCs, tablets, etc.) and server platform is interpreted as a display system)) comprising: an information processing apparatus (Shepherd: fig. 1, comprising ‘interactive collaboration tool’ 101; [0053], “Application server or web services 212 may contain server platform 213, and may be executed, for example, by interactive collaboration tool 101”); and
at least one display apparatus configured as the display apparatus of claim 1 (fig. 1, illustrating ‘in room’ participants 102A-N with associated display devices, and ‘remote’ participants 105A-N with their associated display devices), the at least one display apparatus receiving, from the information processing apparatus, a display request to display an object on a display of the at least one display apparatus (Shepherd: fig. 2; [0048, 0052], “interactive collaboration tool 101 operates as a central meeting host and/or shared digital whiteboard for conference room 100 in order to enable a virtual collaboration session. In some embodiments, interactive collaboration tool may include ( or otherwise be coupled to) a real-time communications server, a web server, an object store server, and/or a database … Interactive collaboration tool 101 and participants 102A-N and 105A-N may include any end-point device capable of audio or video capture, and that has access to network 104”, [0053-0054], disclosing that each participants may execute a client platform (e.g., web browser/native application) during a virtual whiteboarding application, therein using ‘one or more of modules 203-210, 231, and/or 232 to perform one or more virtual collaboration operations’. In addition, Shepherd’s web browser/native application may communicate with application server/web services 212 via link 211, [0058], disclosing ‘meeting management module’ 214 within server platform 213 for linking virtual workspaces (therein enabling a display request, from ‘interactive collaboration tool’ 101, for displaying an object on a user’s display device when said user is dynamically drawing an object)).
RE Claim 6, Shepherd teaches the display system of claim 5, and in addition Shepherd also discloses the at least one display apparatus includes a plurality of display apparatuses (Shepherd: fig. 1, showing ‘in room’ participants 102A-N with associated display devices, and ‘remote’ participants 105A-N with their associated display devices), and
wherein the display request to display the object on the display of the at least one display apparatus is simultaneously transmitted from the information processing apparatus to the plurality of display apparatuses (Shepherd: fig. 10; [0111], “In some cases, as soon as a given participant begins to draw on public portion 405 of the virtual whiteboard, other users see a color-coded virtual border around the participant's sketch 1003. In some cases, visual features or cues other than color-coding may be used to identify the border such as, for example, a pattern or the like”).
RE Claim 8, Shepherd discloses a display method (Shepherd: [0005], “Embodiments of systems and methods for managing information and content sharing in a virtual collaboration session are described herein”).
	Further, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claim 7 is rejected under U.S.C. 103 as being unpatentable over Shepherd, in view of Shigeta K. (US 2002/0089518 A1; Shigeta).
RE Claim 7, Shepherd discloses a display system (Shepherd: fig. 2, illustrating an exemplary ‘client platform’ 202 and a ‘server platform’ 213 (combination of client platforms (e.g., mobile devices, PCs, tablets, etc.) and server platform is interpreted as a display system); [0005], “Embodiments of systems and methods for managing information and content sharing in a virtual collaboration session are described herein ... The method may also include providing, to a given one of the plurality of participants, a representation of the public portion and a representation of the given participant's corresponding private portion, where the representation of the public portion and the representation of the given participant's corresponding private portion are renderable concurrently in a single window of a graphical user interface displayable by the given participant's respective device”) comprising: a terminal apparatus (Shepherd: [0041], disclosing a plurality of terminal apparatuses (e.g., mobile devices, PCs, tablets, etc.)); and
determine a display position of the object in the display (Shepherd: fig. 14, illustrating a rectangular-shaped protected area for a sketched object centered at coordinates defined by ‘touch origin’; [0124], “FIG. 14 is a diagram of a protected area for a virtual whiteboard according to some embodiments ... user 1401 touches an initial point 1402 (with a pen, finger, mouse, trackpad, or the like) of whiteboarding area 1400, thus creating protected area 1404”),
calculate a size of a display area of the object in the display (Shepherd: fig. 14, showing a protected area associated with an object; please note, since Shepherd’s protected area defines a region wherein a sketched object may exist, the sketched object – protected area combination is interpreted as ‘the object’; [0126], disclosing that Shepherd’s object may have a fixed size or an adjustable size, [0131], “At block 1607, method 1600 adds a padded buffer outline around the initial touch point, and at block 1608 method 1600 computes the user's drawing area”), and
when there is information already displayed on the display and the display has an area in which overlapping of the object and the information is avoided, determine a position of the display area of the object in the area (Shepherd: fig. 16 (algorithm for dynamic whiteboard drawing space moderation); [0131], “At block 1609, method 1600 determines whether the area overlaps with any existing outlines (from other reserved areas). If so, block 1610 may redefine the user's drawing area, for example, by shifting the area in the opposite direction as the overlap by a predetermined number of points or pixels” (avoiding an overlapped situation)).
However, although Shepherd does not appear to expressly teach,
Shigeta (in the field of displaying a plurality of images on an image display apparatus) discloses the concept wherein when there is information already displayed on the display and the display lacks the area in which the overlapping of the object and the information is avoided, correct the size of a display area of the object (Shigeta: [0143-0146], “On the other hand, if the sum of the X components and that of the Y components of the images f6 and f7 exceed respectively the width and the height of the display screen of the image display section 222, either the image f6 or the image f7 has to be reduced so that the sum of the X components or that of the Y components of the images f6 and f7 may not exceed respectively the width or the height of the display screen of the image display section 222 when both of the image f6 and image f7 are to be displayed without any overlapping area … For reducing the size of either of the images, the following arithmetic operations will be performed … The microcomputer section 231 may typically performs these arithmetic operations so that the images f6 and f7 may be made free from any overlapping area when displayed on the display screen of the image display section 222”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Shepherd’s method of changing the size of an object in order to avoid an overlap condition between displayed objects with Shepherd’s display system comprising a way of preventing an overlap between a displayed object and information displayed on a display apparatus, with the expected benefit of helping users ‘see’ the displayed information and the displayed object more clearly since they will not overlap each other, even in situations where there may not be enough space for both the displayed object and the displayed information to be displayed in their original size.
In addition, the remaining limitations recited in claim 7 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Kobayashi H. (US 2015/0277729 A1; prevention of overlap conditions between a frame object and an object by inserting a space within the frame object)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611